DETAILED ACTION

Response to Arguments
The Examiner withdraws the Claim Objections made in the Non-Final Office Action dated 11/01/2021 because of the amendments made to the Claims.

The Examiner withdraws the 35 USC 112(b) Rejections made in the Non-Final Office Action dated 11/01/2021 because of the amendments made to the Claims.

On Page 10 of Applicant’s Remarks, the Applicant argues:

    PNG
    media_image1.png
    545
    643
    media_image1.png
    Greyscale


Tokita (US 2009/0076769) in Figure 4 teaches object to be detected 20 and ground electrode 4. Ground electrode 4 is in parallel with object to be detected 20 and is on the opposite side of the detection surface defined by electrode 2a from object to be detected 20. Thus, Tokita teaches “at least one polarization electrode [4] placed opposite the object [20], and polarized at the ground potential (G)”.
The limitation “so as to electrically polarize the object by capacitive coupling” is a functional limitation that defines an intended use of the apparatus. In other words, the above-mentioned limitation describes what the polarization electrode does, rather than what it is.
MPEP 2114 teaches:

    PNG
    media_image2.png
    388
    995
    media_image2.png
    Greyscale

Since Tokita teaches all the structural limitations of the claim, the functional limitation “so as to electrically polarize the object by capacitive coupling” does not differentiate the claimed apparatus from a prior art apparatus.


Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:
Regarding Claim 1, Line 7, “guard potential (Vg)” and “guard potential (G)” are both recited. The recitation should be changed “ground potential (G)”.
Regarding Claim 1, Lines 8 & 9, “the alternating potential” should be changed to “the alternating guard potential” to match the previous limitation of Lines 6 & 7.
Regarding Claim 2, Lines 2 & 3, the grammatical error in the recitation should be corrected: “wherein said at least one polarization electrode is placed according to at least one of the following configurations”.
Regarding Claim 6, Line 3, “for each” is duplicated. The recitation should be changed: “of the at least one polarization electrode .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
"at least one module for measuring" in Claim 1,
“at least one calculation module arranged to calculate” in Claims 9 & 13,
“a measurement module is arranged to measure” in Claim 12,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 14 and 17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokita (US Pre-Grant Pub 2009/0076769 A1, Pub. Date March 19, 2009).

    PNG
    media_image3.png
    410
    611
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    481
    858
    media_image4.png
    Greyscale


Regarding Claims 1-3, 6, 9, 14 and 17, Tokita teaches:
[Claim 1] A device (100, Fig 4, par [0033] non-contact sensor 100) for detecting an object (20, Fig 4, par [0034]) with respect to a detection surface (surface of 2a from which Lx is measured, Fig 4, par [0045] a predetermined distance from the sensor section 1), said device (100, Fig 4) comprising: 
at least one measurement electrode (2a, Fig 4, par [0036] transmitter electrode 2a), and
at least one guard electrode (2b, Fig 4, par [0036] auxiliary electrode 2b), placed opposite to said at least one measurement electrode (2a, Fig 4), said at least one measurement electrode (2a, Fig 4) and said at least one guard electrode (2b, Fig 4) being polarized at an alternating guard potential (Vg) (5, E(V), f(Hz), Fig 4, par [0021] The buffer 6 is configured to apply the alternating voltage output from the oscillator 5 to the transmitter electrode 2a.; par [0036] In this case, the transmitter electrode 2a and the auxiliary electrode 2b are maintained at the same potential as each other by the buffer 6 so as to be prevented from serving as a capacitor. Thus, the distance between the transmitter electrode 2a and the auxiliary electrode 2b can be made shorter.) different from a guard potential (G) (ground symbol, Fig 4, par [0020] a ground electrode 4 connected to a reference level, such as a ground potential), and the at least one measurement electrode (2a, Fig 4) polarized at either the alternating potential (5, E(V), f(Hz), Fig 4) or alternating potentials that are identical at at least one given working frequency as the alternating guard potential, and
at least one module (7, 9, 30, Fig 4; 30, Fig 2, par [0023-0024], par [0039]) for measuring a first signal (I0+Is, Fig 4, par [0046] In this case, when the object to be detected 20 gets closer to the sensor section 1, the air gap between the transmitter electrode 2a and the ground interposing the object to be detected 20 serves as a capacitor, thereby causing a capacitance Cs. At this time, a current Is conducted in dependent upon the capacitance Cs is added to the current I0, and a resultant current flows through the current detection resistor 7.), with respect to an electrode-object capacitance (Ceo) (Cs, Fig 4, par [0046] In this case, when the object to be detected 20 gets closer to the sensor section 1, the air gap between the transmitter electrode 2a and the ground interposing the object to be detected 20 serves as a capacitor, thereby causing a capacitance Cs), formed between said measurement electrode (2a, Fig 4) and the object (20, Fig 4); and 
at least one polarization electrode (4, Fig 4, par [0020] ground electrode 4), placed opposite the object (20, Fig 4), and polarized at the ground potential (G) (par [0020] a ground electrode 4 connected to a reference level, such as a ground potential) so as to electrically polarize the object (20, Fig 4) by capacitive coupling.

[Claim 2] wherein said at least one polarization electrode (4, Fig 4) placed according to at least one of the following configurations: 
opposite (ground electrode 4 is opposite to the surface of electrode 4a), or at the level of, the detection surface (surface of electrode 2a that is opposite object 20, Fig 4); 
opposite (ground electrode 4 is opposite to electrode 2a, Fig 4), or at the same level as, the at least one measurement electrode (2a, Fig 4); 
opposite (ground electrode 4 is opposite auxiliary electrode 2b, Fig 4), or at the same level as, the at least one guard electrode (2b, Fig 4).

[Claim 3] at least one polarization electrode (4, Fig 4) is placed below (The surface of electrode 2a which directly opposes object 20 is considered as the top, and therefore, ground electrode 4 is below auxiliary electrode 2b, Fig 4) the guard electrode (2b, Fig 4).

[Claim 6] further comprising an individual polarization electrode (4, Fig 4) of the at least one polarization electrode (4, Fig 4) for each for each measurement electrode (2a, Fig 4) of the at least one measurement electrode (2a, Fig 4).

[Claim 9] at least one calculation module (par [0026] The output value 80 is fed to a succeeding processing circuit, not shown.) arranged to calculate: 
the electrode-object capacitance (Ceo), formed between the at least one measurement electrode and the object as a function of the first signal; and/or 
the distance (Lx, Fig 4, par [0007] a non-contact capacitive sensor for detecting a position of an object to be detected), or a contact, between the object (20, Fig 4) and the detection surface (surface of electrode 2a facing object 20, Fig 4) as a function (par [0059] Then, as illustrated in FIG. 7, an object to be detected 20 is placed at the prescribed distance Lx (step S17). The gain value is set to A0 and the count i is set to zero (step S18). The output value Vout is then measured (step S19), and thereby the offset value D10, which is a difference between the measured value and the target output value Va for the case where the object to be detected 20 is placed at the prescribed distance Lx, is set in the D/A converter 14 so as to bring the output value Vout to be Va.; When Vout = Va, then object 20 is a distance of Lx away from detection surface 2a) of said first signal (I0+Is, Fig 4; the value of Vout will be based on I0+Is) or of said electrode-object capacitance (Ceo).
Based on the teachings of Tokita, the objective of the invention is to determine the position of the object 20 with respect to a surface of electrode 2a. Controller 17 in Figure 2 sends signals to gain adjuster 15 to ensure Vout = Va whenever object 20 is a distance of Lx away from the surface of electrode 2a. Vout is then sent to a succeeding processing circuit and this succeeding processing circuit would determine the distance between object 20 and the surface of electrode 2a.

[Claim 14] A detection layer (par [0006]; interface of an automatic consumer transaction machine), for an item of equipment (par [0006] It is an object of the present invention to provide a non-contact capacitive sensor applicable to a variety of utilities, such as automatic consumer transaction machine adapted to detect the proximity of an object to be detected for thereby conducting a transaction.), equipped with the device according to claim 1 (See Rejection of Claim 1).

[Claim 17] The item of equipment (par [0006] It is an object of the present invention to provide a non-contact capacitive sensor applicable to a variety of utilities, such as automatic consumer transaction machine adapted to detect the proximity of an object to be detected for thereby conducting a transaction.) equipped with the detection layer (par [0006]; interface of an automatic consumer transaction machine) according to claim 14 (See Rejection of Claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Mathur et al. (US Patent 7,839,282 B1, Pub. Date November 23, 2010, herein Mathur).

    PNG
    media_image5.png
    468
    520
    media_image5.png
    Greyscale
 
    PNG
    media_image3.png
    410
    611
    media_image3.png
    Greyscale

Tokita does not teach the limitations of Claim 4.
However, Mathur teaches:
the at least one polarization electrode (602, Fig 6, Col [9:3], ground electrode 602) is larger, or wider, than the at least one guard electrode (603, Fig 6, Col [9:3] guard electrode 603), which is larger than the at least one measurement electrode (601, Fig 6, Col [9:2] driven electrode 601).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Mathur by having the at least one polarization electrode is larger, or wider, than the at least one guard electrode, which is larger than the at least one measurement electrode because the arrangement allows the guard electrode to shield the driven electrode from stray capacitances as taught by Mathur (Col 6:22-24).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Zibold et al. (US Pre-Grant Pub 2014/0239981 A1, Pub. Date August 28, 2014, herein Zibold).
Regarding Claim 5, Tokita does not teach the limitations of the Claim.
However, Zibold teaches:
a plurality of the measurement electrodes (235, Fig 4A, par [0033] receiving electrode 235 serves a potential probe; par [0020] two receiving electrodes) and the guard electrodes (225, 230, Fig 4A, par [0033] transmitting electrodes 225 and 230), wherein the at least one polarization electrode (120, Fig 4A, par 0026, shielding electrode 120; par [0048] The shield electrode is connected to a suitable potential, for example, reference potential or ground) is placed between two adjacent measurement electrodes, and/or between two adjacent guard electrodes (225, 230, Fig 4A, par [0033] transmitting electrodes 225 and 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Zibold by having a plurality of the measurement electrodes and the guard electrodes, wherein the at least one polarization electrode is placed between two adjacent measurement electrodes, and/or between two adjacent guard electrodes because such an arrangement reduces the basic capacitance between the transmitting electrode and the receiving electrode as taught by Zibold (par 0010).

Regarding Claim 8, Tokita does not teach the limitations of the Claim.
However, Zibold teaches:
a guard electrode of the at least one guard electrode (225, 230, Fig 4A, par [0033] transmitting electrodes 225 and 230) is placed in a hole (225 fits into the square opening of one instance of 120, while 230 fits into the square opening of another instance of 120) of a polarization electrode of the at least one polarization electrode (120, Fig 4A, 4B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Zibold by having a guard electrode of the at least one guard electrode is placed in a hole of a polarization electrode of the at least one polarization electrode because such an arrangement reduces the basic capacitance between the transmitting electrode and the receiving electrode as taught by Zibold (par 0010).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Wuerstlein et al. (US Pre-Grant Pub 2009/0146827 A1, Pub. Date June 11, 2009, herein Wuerstlein).
Tokita does not teach the limitations of Claim 7.
However, Wuerstlein teaches:
a common polarization electrode of the at least one polarization electrode forming a ground plane (8, Fig 4, par [0068] ground electrode 8) for at least two measurement electrodes of the at least one measurement electrode (6, 27, Fig 4, par [0071] measurement electrodes 6 and 27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Wuerstlein by having a common polarization electrode of the at least one polarization electrode forming a ground plane for at least two measurement electrodes of the at least one measurement electrode because a ground plane is a known technique that improves a circuit device by yielding the predictable result of providing a ground reference to a large area of the circuit that is simple to design and manufacture.

Claims 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Stanley et al. (US Pre-Grant Pub 2011/0115500 A1, Pub. Date May 19, 2011, herein Stanley).

    PNG
    media_image6.png
    245
    797
    media_image6.png
    Greyscale

Regarding Claim 10, Tokita does not teach the limitations of the Claim.
However, Stanley teaches:
the at least one measurement electrode (304, Fig 3B, par [0026] electrode 304 is the sensing electrode) is separated from the at least one guard electrode (302, Fig 3B, par [0026] electrode 302 is the shield electrode) by a distance that is elastically modifiable by a load or a force exerted (par [0022] Referring to FIG. 2C, as the force on the seat bottom is increased, material 208 between the sensor (electrode 204) and the shield (electrode 202) is compressed. This compression causes the electrodes 202, 204 to move closer together causing a corresponding increase in the capacitance between the two electrodes 202, 204. The capacitance between the electrodes 202, 204 (or any other measure that is an indication of the change in relative position between the electrodes 202, 204) may be used to estimate the force on the seat applied by the occupant 206. The force on the seat may be used to differentiate between an occupant (i.e., person) and an inanimate object (e.g., computer).) by the object (306, Occupant, Fig 3B, par [0026] occupant 306) on said detection surface (14, Fig 1, par [0019] seat 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Stanley by having the at least one measurement electrode is separated from the at least one guard electrode by a distance that is elastically modifiable by a load or a force exerted because then a signal may be provided to a vehicle system that indicates whether an adult person is located in the vehicle seat so that safety devices may be activated if appropriate as taught by Stanley (par 0024).

Regarding Claim 11, Tokita does not teach the limitations of the Claim.
However, Stanley teaches:
the at least one measurement electrode (304, Fig 3B) is separated from the at least one polarization electrode and from the at least one guard electrode (302, Fig 3B), by a layer that is elastically compressible (par [0022] material 208 between the sensor (electrode 204) and the shield (electrode 202) is compressed) comprising a dielectric material (par 0014, According to other exemplary embodiments, a sensing system may use multiple electrodes on opposite sides of a thick piece of foam.; foam is insulative and is a dielectric material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Stanley by having the at least one measurement electrode is separated from the at least one polarization electrode and from the at least one guard electrode, by a layer that is elastically compressible comprising a dielectric material because the amount of compression exerted on the foam provides an indication of how much weight is being exerted on the foam and then a signal may be provided to a vehicle system that indicates whether an adult person is located in the vehicle seat so that safety devices may be activated if appropriate as taught by Stanley (par 0024).

Regarding Claim 12, Tokita does not teach the limitations of the Claim.
However, Stanley teaches:
the at least one measurement module (310, Capacitive Sensing Signal Conditioning Electronics, Fig 3B) is arranged to measure a second signal (Signal from sensing electrode 314 going into sensing port 316, Fig 3B) with respect to an inter-electrode capacitance (Cie) (Capacitance between plates 302 & 304, Fig 3B), formed between the at least one measurement electrode (304, Fig 3B) and the at least one guard electrode (302, Fig 3B), said at least one guard electrode (302, Fig 3B) being polarized at a potential (Guard electrode 302 is connected to ground 320) different from the alternating potential (425, Fig 4, par [0031] sine wave output device 425; In the configuration of Figure 3B, electrode 304 is connected to an alternating source such as sine wave output device 425) of the at least one measurement electrode (304, Fig 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Stanley by having the at least one measurement module is arranged to measure a second signal with respect to an inter-electrode capacitance (Cie), formed between the at least one measurement electrode and the at least one guard electrode, said at least one guard electrode being polarized at a potential different from the alternating potential of the at least one measurement electrode because a change in the distance between the two plates changes the capacitance between the two plates and then a signal indicative of the capacitance may be provided to a vehicle system that indicates whether an adult person is located in the vehicle seat so that safety devices may be activated if appropriate as taught by Stanley (par 0024).

Regarding Claim 13, Tokita does not teach the limitations of the Claim.
However, Stanley teaches:
at least one calculation module (par [0024] The occupant classification and detection systems disclosed herein may include a controller, processor or electronic control unit (ECU) that controls the system and receives various measurements from the system components (e.g., the sensing electrodes). The controller is configured to interact with other vehicle systems such as, for example, vehicle safety systems (e.g., airbag and seat belt systems). The controller may provide a signal to a vehicle safety system that indicates whether an adult person is located in the vehicle seat so that safety devices may be activated if appropriate. The controller for the occupant classification system may be integrated with a controller for another vehicle system such as, for example, the controller used for a vehicle safety system.) arranged to calculate: 
the inter-electrode capacitance (Cie), formed as a function of the second signal; or 
the load or the force (Weight Sensing Configuration, Fig 3B) applied by the object (306, Fig 3B, par [0026] occupant 306) on the detection surface (14, Fig 1, par [0017] seat 14) as a function of said second signal (Signal from sensing electrode 314, Fig 3B), or of said inter-electrode capacitance (Cie).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Stanley by having at least one calculation module arranged to calculate: the inter-electrode capacitance (Cie), formed as a function of the second signal; or the load or the force applied by the object on the detection surface as a function of said second signal, or of said inter-electrode capacitance (Cie) because then a signal may be provided to a vehicle system that indicates whether an adult person is located in the vehicle seat so that safety devices may be activated if appropriate as taught by Stanley (par 0024).

Regarding Claim 15, Tokita does not teach the limitations of the Claim.
However, Stanley teaches:
The detection layer according to claim 14, having the form of a mattress or a foam material (par 0014, According to other exemplary embodiments, a sensing system may use multiple electrodes on opposite sides of a thick piece of foam.; foam is insulative and is a dielectric material) for the item of equipment comprising a support (14, Fig 1, par [0017] seat 14) for receiving a person (12, Fig 1, par [0017] occupant 12) in a seated (par [0017] an occupant 12 of the vehicle 10 sits) or lying position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Stanley by having the detection layer according to claim 14, having the form of a mattress or a foam material for the item of equipment comprising a support for receiving a person in a seated or lying position because providing a foam material as a seat is a known technique that provides the predictable result for a making a seat comfortable for an occupant.

Regarding Claim 16, Tokita does not teach the limitations of the Claim.
However, Stanley teaches:
The detection layer according to claim 14, having the form of a trim element (top of seat 14 that occupant 12 is sitting on, Fig 1) or a skin for the item of equipment (10, Fig 1, par [0017] vehicle 10) comprising an electronic appliance (14, Fig 1, par [0017] seat 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokita in view of Stanley by having the detection layer according to claim 14, having the form of a trim element or a skin for the item of equipment comprising an electronic appliance because providing a trim material on a seat is a known technique that provides the predictable result for a making a seat comfortable and visually appealing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/31/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868